Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	The Applicants’ preliminary amendment filed July 26, 2019 is acknowledged.  Claims 3- 6 are amended.  Claims 7-20 are added. Now, Claims 1-20 are pending.


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over JP948 (JP 2015 091948) in view of Hoshino (US 2007 0185259), and as evidenced by Shin (US 2015 0138740).
	JP948 discloses a polysiloxane comprising A) an alkenyl functional polyorganosiloxane of formula (1), B-1) an organohydrogenpolysiloxane containing MH units and Q units, B-2) an organohydrogenpolysiloxane of formula (III) and C) an effective amount of a platinum-based catalyst. ([0012], [0025], [0029] and [0043]) The viscosity of A) is described at [0019]. The Si-H (B2)/Si-H (B1) ratio and the Si-H in B1) and B2) to Si-alkenyl ratio are described at [0041] and [0042], respectively. Components A), B1) and B2) are further exemplified at [0109]. The composition can further contain inorganic fillers such as fumed silica, etc. ([0053]) The fumed silica is indeed thermally conductive as taught by Shin at [0043]. JP948 is silent on Applicant’s component (B). However, Hoshino teaches the improvement of the flowability/processability of an addition curable polyorganosiloxane composition containing fillers by using a siloxane of formula (1) for surface treating fillers such as silica powder. ([0005], [0007], [0016] and [0018]) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



April 30, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765